Citation Nr: 0827205	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  03-11 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependent's Educational Assistance under 
Chapter 35, Title 38 of the United States Code.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The appellant is the widow of a veteran whose active military 
service extended from August 1946 to June 1947 and from 
August 1950 to August 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.   

In February 2004, the Board rendered a decision on the 
appellant's claim.  In August 2006, the United States Court 
of Appeals for Veterans Claims (Court) vacated the Board's 
decision and remanded the case.  


FINDINGS OF FACT

1. The veteran died in May 2002 at the age of 73; suicide by 
self-inflicted gunshot wound to the chest was certified as 
the cause of death.

2.  A June 2002 rating decision showed that, at the time of 
his death, the veteran's service connected disabilities were:  
bilateral hearing loss at a 60 percent disability rating; 
residuals of frostbite of the right foot at a 30 percent 
disability rating; residuals of frostbite of the left foot at 
a 30 percent disability rating; and tinnitus at a 10 percent 
disability rating.  At the time of death the veteran's 
combined service-connected disability rating was 80 percent.

3.  There is no competent medical evidence of post-traumatic 
stress disorder (PTSD), depression, or any other psychiatric 
disorder, during the veteran's active military service.

4.  There is no medical evidence of a confirmed diagnosis of 
PTSD.  

5.  The veteran's cause of death was not incurred in or 
aggravated by active service, a service-connected disability 
did not substantially or materially contribute to cause his 
death, and he was not permanently and totally disabled as a 
result of his service-connected disabilities at the time of 
death.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.302, 3.303, 3.312 (2007).

2. The criteria for establishing entitlement to Dependents' 
Educational Assistance under Chapter 35, Title 38 of the 
United States Code, are not met. 38 U.S.C.A. § 3501 (West 
2002); 38 C.F.R. § 3.807 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals 
for Veterans Claims (Court) held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the veteran's death, 
section 5103(a) notice must be tailored to the claim. The 
notice should include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).

In the present appeal, the appellant filed her claim for 
entitlement to service connection for the cause of the 
veteran's death in June 2002.  Notice was provided to her in 
a letter dated June 2002.  In an August 2006 ruling, the 
Court held that the Board impermissibly relied on a post-
decisional document, an April 2003 Statement of the Case, in 
determining that VA's duties pursuant to the VCAA had been 
satisfied and vacated and remanded the Board's decision for 
the Board to address the adequacy of the notice in the 
absence of that document.  

Following the issuance of the Court's February 2007 mandate 
in this case and while the case was pending before the Board 
on remand, the Court issued a decision in the case of Hupp, 
which is applicable to this case.  As the June 2002 letter 
from the RO did not satisfy the requirements set forth in 
Hupp, the Board remanded the case in September 2007 for the 
RO to provide compliant notice.  The additional notice, which 
provided the notice required by the VCAA and the Court's 
decision in Hupp, was provided to the appellant in a letter 
dated November 2007.  The case was readjudicated in a 
Supplemental Statement of the Case dated March 2008.  

The Board observes that the ruling of the Court dated August 
2006 and the Board's remand of September 2007 informed the 
appellant and her attorney of the deficiencies with the 
notice provided.  

If there was any notice deficiency, the Board finds that the 
presumption of prejudice on the VA's part has been rebutted 
in this case by the following: (1) based on the 
communications sent to the appellant over the course of this 
appeal, including the June 2002 notice, the statement of the 
case, the supplemental statement of the case, and the 
November 2007 notice letter, she clearly has actual knowledge 
of the evidence she is required to submit in this case and 
(2) in this case, based on the appellant's contentions and 
the communications provided to her by the VA over the course 
of this appeal, she is found to be reasonably expected to 
understand from the notices provided what was needed.  In 
addition, she is now represented before VA by an attorney 
with respect to the current issues on appeal.  

With respect to the duty to assist the veteran, it is noted 
that medical records have been obtained in connection with 
the claims and a VA medical opinion was obtained.  

The Board has reviewed all of the evidence in the claims 
file, which includes, but is not limited to:  the appellant's 
contentions; service medical records, service personnel 
records; private medical records; VA medical records; and a 
VA medical opinion.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis will 
focus specifically on what the evidence shows, or fails to 
show, with respect to the claim for service connection for 
the cause of the veteran's death.

II.  Cause of Death

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty. 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).

VA law provides that service connection for post-traumatic 
stress disorder (PTSD) "requires medical evidence diagnosing 
the condition in accordance with § 4.125(a) of this chapter; 
a link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred. . . 
." 38 C.F.R. § 3.304(f) (2003).  Section 4.125(a) of 38 
C.F.R. incorporates the 4th edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) as the governing criteria for 
diagnosing PTSD.

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service-connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2007).

Pertinent case law provides, however, that 38 U.S.C.A. § 
1154(b) does not create a presumption of service connection 
for a combat veteran's alleged disability, and that the 
appellant is required to meet the evidentiary burden as to 
service connection, such as whether there is a current 
disability or whether there is a nexus to service, which both 
require competent medical evidence.  See Collette v. Brown, 
82 F.3d 389, 392 (1996).

Direct service connection may be granted only when a 
disability was incurred or aggravated in line of duty and was 
not the result of the veteran's own willful misconduct.  38 
C.F.R. § 3.301 (2007).

In order for suicide to constitute willful misconduct, the 
act of self-destruction must be intentional.  A person of 
unsound mind is incapable of forming an intent (mens rea, or 
guilty mind, which is an essential element of crime or 
willful misconduct).  It is a constant requirement for 
favorable action that the precipitating mental unsoundness be 
service connected.  38 C.F.R. § 3.302(a) (2007)

Whether a person, at the time of suicide, was so unsound 
mentally that he or she did not realize the consequences of 
such an act, or was unable to resist such impulse is a 
question to be determined in each individual case, based on 
all available lay and medical evidence pertaining to his or 
her mental condition at the time of suicide.  The act of 
suicide or a bona fide attempt is considered to be evidence 
of mental unsoundness.  Therefore, where no reasonable 
adequate motive for suicide is shown by the evidence, the act 
will be considered to have resulted from mental unsoundness.  
A reasonable adequate motive for suicide may be established 
by affirmative evidence showing circumstances which could 
lead a rational person to self-destruction.  38 C.F.R. § 
3.302(b) (2007)

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2007).  In order to constitute 
the principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  See 38 
C.F.R. § 3.312(b).

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 
C.F.R. § 3.312(c)(1).

It is not sufficient to show that a service-connected 
disability casually shared in producing death, rather it must 
be shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).  However, if the service-connected disability 
affected a vital organ, consideration must be given to 
whether the debilitating effects of the service-connected 
disability rendered the veteran less capable of resisting the 
effects of other diseases.  See 38 C.F.R. § 3.312(c)(3).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

The United States Court of Appeal for the Federal Circuit 
(Federal Circuit) has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

In this case, service records show the veteran had two 
periods of active military service.  He served in the Marine 
Corps from August 1946 to June 1947.  He had a second period 
of active service in the Army from August 1950 to August 
1953.  The evidence of record reveals that during his second 
period of active service he engaged in combat with the enemy 
as a member of an artillery unit during active service in 
Korea.  At the time of the veteran's death, service 
connection had been established for:  bilateral hearing loss, 
rated 60 percent disabling; residuals of frostbite to the 
right foot, rated 30 percent disabling; residuals of 
frostbite to the left foot, rated 30 percent disabling; and 
tinnitus, rated 10 percent disabling.  His combined service-
connected disability rating was 80 percent effective from 
December 11, 1998.

Records show the veteran died in May 2002 at the age of 73.  
Suicide by self-inflicted gunshot wound to the chest was 
certified as the cause of death.  A police report also noted 
the veteran shot his wife, the appellant, in the right and 
left shoulders in the living room of their home as she was 
attempting to flee before shooting himself.

In statements in support of her claim the appellant asserted 
the veteran's suicide was the result of PTSD acquired because 
of his combat experiences.  In correspondence dated in July 
2002 she reported the veteran had mood swings, had been 
unable to deal with people and situations, had been anti-
social, had experienced frequent nightmares, had been very 
depressed and suspicious, and had experienced delusions.

The medical evidence of record includes a VA discharge 
summary showing the veteran was hospitalized from October 15, 
1998, to November 13, 1998.  The report noted an Axis I 
diagnosis of alcohol dependence without physiologic 
dependence and a provisional diagnosis of chronic PTSD.  An 
Axis IV diagnosis of psychosocial stressors of severity level 
"4/severe" was provided with a parenthetical notation which 
included nightmares of Korean Conflict combat.  It was noted 
that with regard to PTSD the veteran had indicated he would 
obtain psychotherapy and psychopharmacotherapy from providers 
of his choice after discharge.  Similar findings were noted 
on a VA report dated October 15, 1998.  VA treatment records 
also include diagnoses of depression, dysthymia, and 
recurrent major depressive episodes.  Records from the 
veteran's private psychiatrist show treatment for major 
depressive disorder.  Specifically, an October 2001 
psychiatric evaluation indicated a chief complaint of 
"depression" and that the veteran "started feeling 
depressed since he has been retired."  

A March 2003 VA medical opinion summarized the evidence of 
record and found that while a provisional diagnosis of PTSD 
had been provided the veteran never met the full criteria for 
a diagnosis of PTSD.  It was noted that he had consistently 
been treated for depression following his discharge from 
substance abuse treatment with no subsequent reference to any 
PTSD symptomatology.  The examiner stated a provisional 
diagnosis did not constitute an actual full diagnosis and in 
this case confirmatory evidence of PTSD was never 
established.

Based upon the evidence of record, the Board finds the March 
2003 VA examiner's opinion is persuasive that the veteran did 
not have PTSD as a result of active service.  The Board notes 
that other than the 1998 provisional diagnosis of PTSD no 
competent evidence was submitted indicating the veteran's 
cause of death was related to service.  As there is no basis 
for establishing service connection for PTSD, there is no 
basis for a finding that a service-connected disability 
caused or contributed to cause his death.  

With respect to the veteran's depression, the service medical 
records do not reveal any complaints of, or treatment for any 
psychiatric disorders during service.  Psychiatric evaluation 
on the veteran's 1953 separation examination report revealed 
that the veteran was normal, with no abnormalities noted by 
the examining physician.  The evidence of record clearly 
reveals that the veteran had a diagnosis of depression dating 
from approximately 1998, over 4 decades after the veteran 
separated from service.  Moreover, there is nothing linking 
the veteran's diagnosis of depression at the end of his life 
to service or to any service-connected disability.  Rather, 
the veteran's private physician specifically noted an onset 
of depressive symptoms with the veteran's retirement from 
employment.  As there is no basis for establishing service 
connection for depression, there is no basis for a finding 
that a service-connected disability caused or contributed to 
cause his death.

There is also no basis for finding that a service-connected 
disability substantially or materially contributed to cause 
death. Therefore, service connection for the cause of the 
veteran's death must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). Here, the preponderance 
of the evidence is against the claim.

III.  Chapter 35 Benefits

For the purposes of Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code, a child, spouse or 
surviving spouse of a veteran will have basic eligibility if 
certain conditions are met, including if there was a 
permanent total service-connected disability in existence at 
the date of the veteran's death or the veteran died due to a 
service-connected disability. 38 U.S.C.A. § 3501 (West 2002); 
38 C.F.R. § 3.807 (2007).  Here, the veteran's service-
connected disabilities were not permanent and total at the 
time of his death and, as noted above, the Board has 
determined that service connection for the cause of his death 
is not warranted. The appellant's claim fails because of an 
absence of legal merit, and must be denied as a matter of 
law.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to Dependent's Educational Assistance under 
Chapter 35, Title 38 of the United States Code is denied.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


